Citation Nr: 0513346	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement a higher initial rating for hepatitis C, rated as 
noncompensably disabling from January 1999, and as 10 percent 
disabling from August 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for hepatitis C, assigning a noncompensable rating effective 
from January 1999.

The veteran had a hearing before the undersigned Veterans Law 
Judge on December 10, 2003.  In July 2004, the Board remanded 
the case for further development and a VA examination.  In a 
rating decision of December 2004, the RO increased the 
evaluation of hepatitis C to 10 percent disabling effective 
from August 2003.

A deferred rating action dated in November 2004 shows that a 
separate claim for service connection for depression as 
secondary to hepatitis was under review following the 
submission of additional evidence.  This pending matter 
before the RO is not ripe for Board review at this time.  
38 C.F.R. § 20.200 (2004).

The evaluation of hepatitis C under Diagnostic Code 7354 
(effective July 2, 2001) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's hepatitis C is productive of disablement 
compatible with gastrointestinal distress, constant fatigue, 
anxiety, and anorexia. 





CONCLUSION OF LAW

The criteria for initial rating of 30 percent for hepatitis C 
under Diagnostic Code 7345 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7345 (effective prior to July 2, 2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for hepatitis C under 
Diagnostic Code 7345 (effective prior to July 2, 2001).  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, and the statement of 
the case (SOC) and letters from the RO informed the appellant 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a VCAA letter from July 2004, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in December 2002.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini II.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case the letter dated in 
July 2004 specifically described the evidence needed to 
substantiate the claim and requested the appellant to 
"submit any additional evidence to help substantiate your 
appeal."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of an evaluation for a higher rating for 
hepatitis C under Diagnostic Code 7345 (effective prior to 
July 2, 2001) has been obtained.  The claims file contains 
the veteran's service medical records, VA outpatient records 
and private medical records.  The appellant was afforded two 
VA examinations.  He was also afforded a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required as it applies to an 
evaluation for a higher rating for hepatitis C under 
Diagnostic Code 7345 (effective prior to July 2, 2001).

Factual Background

Service medical records show that the veteran was diagnosed 
with viral hepatitis in 1981.  

On a VA examination of January 1997 the veteran reported that 
he had recently tried to give blood and was told he had 
hepatitis.  He further stated that he had been diagnosed with 
an ulcer in 1996 and had been prescribed Zantac.  The 
examiner noted that the veteran's abdomen was soft, 
nontender, and had no ascites.  The liver appeared to be 
normal.  There was no splenomegaly or bruits.  The epigastric 
examination was unremarkable.  

In a rating decision dated in March 1997, the RO denied 
service connection for hepatitis.  In January 1999, the 
veteran filed a request to reopen the claim.

VA outpatient records of February 1999 show that the veteran 
complained of gastrointestinal distress and that he tested 
positive for hepatitis C antibodies.  

In a rating decision of March 1999, the RO denied service 
connection for hepatitis C on the basis that there was no 
evidence that the veteran's hepatitis C had its onset in 
service.

In June 2001, the veteran filed a request to reopen his claim 
and submitted copies of his service medical records.  

On a VA examination of August 2001, the veteran reported 
feeling fatigued with depression and anxiety, but had no 
nausea, vomiting, hematemesis or melena.  The examiner noted 
the veteran's abdomen to be soft and nontender.  The liver 
and spleen were not palpable.  The examiner noted a 
provisional diagnosis of hepatitis C pending laboratory 
verification.  

VA outpatient records of August 2001 show that the veteran 
tested positive for hepatitis C antibodies.  The liver 
profile per bilirubin was 0.8, AST was 26, ALT 24, and 
alkaline phosphatase 61.

In a rating decision of January 2002, the RO granted service 
connection for hepatitis C with a noncompensable rating 
effective January 26, 1999.  The veteran filed a notice of 
disagreement with the rating in August 2002.

A VA examination was conducted in December 2002 on complaints 
from the veteran that he was suffering from nausea, vomiting, 
and malaise.  On the VA examination the veteran reported 
having no symptoms of nausea, abdominal pain, depression, 
weakness, or fatigue.  He had no fever or distention.  The 
examiner noted the veteran's abdomen to be soft and 
nontender.  The liver and spleen were not palpable.  There 
was no shifting dullness and no sign of malnutrition.  There 
was no reported weight loss, no muscle weakness or wasting.  

In December 2003, the veteran appeared at a hearing in front 
of the undersigned Veterans Law Judge.  During the hearing 
the veteran testified that since leaving service, he had been 
fatigued most of the time and had not had very good appetite, 
and that he had been suffering from depression since his 
diagnosis of hepatitis C.  He further stated that he was 
receiving shots at the VA for treatment of his hepatitis C, 
that his family doctor had done a liver biopsy and that he 
was seeing a psychiatrist for his depression.  

Private medical records dated in August 2003, from Dr. S.A.Y. 
report that the veteran was complaining of being tired and 
fatigued, having nausea, and some itching.  He did not report 
any jaundice or dark urine.  The record further noted that 
the veteran complained of abdominal pain under both rib 
cages, occasional diarrhea and occasional constipation.  The 
physician noted the veteran's abdomen to be soft and 
nontender, no mass was felt.  The abdomen was not distended 
and there was no ascites present.

VA outpatient medical records of April 2003 show that the 
veteran complained of anorexia, aches, and cramps in the 
lower legs and decreased libido.  The veteran's abdomen was 
soft with no hepatosplenomegaly.  The veteran's diagnosis 
included chronic hepatitis C.

Private medical records of November 2003 from Dr. S.A.Y, 
reported that the veteran's hepatitis C genotype 1 and viral 
load was two million four hundred twenty thousand.  The 
veteran's abdomen was soft and nontender.  

In a psychiatric evaluation of December 2003 the veteran 
reported that he had suffered from depression since he was in 
service from the time that he was diagnosed with hepatitis.  
He reported suffering from anxiety and feeling hyper most of 
the time.  He reported he suffered from mood swings.  

On a VA examination of July 2004, the veteran reported being 
fatigued most of the time, with occasional nausea but no 
vomiting.  He reported a stable weight but with appetite 
fluctuations.  He reported being depressed constantly due to 
his diagnosis.  He further reported suffering from bilateral 
finger and joint pains, and occasional upper quadrant pain, 
particularly in the mornings.  The examiner noted that in 
November 2003, a liver biopsy showed chronic active hepatitis 
with mild peripolar inflammation, grade II/IV.  There was 
also mild portal with minimal periportal fibrosis with intact 
architecture approximately stage I-II/IV.

In correspondence dated in September 2004 which appears to be 
from the veteran's wife, she stated that the veteran was 
suffering from suicidal thoughts due to the hepatitis C 
treatment he was currently undergoing.

In a rating decision of December 2004, the RO increased the 
disability rating from zero to 10 percent disabling under 
Diagnostic Code 7354, effective August 2003.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.    38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lay statements are deemed competent evidence with regard to 
the description of the veteran's symptoms.  However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

During the course of this claim, effective on July 2, 2001, 
the law applicable to the evaluation of liver disease, 
including hepatitis C, was changed.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise, or permitted the VA 
Secretary to do otherwise, and the Secretary did so.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000).  The criteria for evaluating hepatitis was amended 
during the pendency of this appeal.  Accordingly, the Board 
is compelled to review the clinical evidence on file in 
relation to both the older criteria that was in effect prior 
to July 2, 2001, and the new criteria and to apply the 
version of the criteria that is more favorable to the 
veteran's claim.  Whichever version applies, all evidence on 
file must be considered, but the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior 
version shall apply to periods preceding the amendment, but 
may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (West 2002) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See, too, 38 C.F.R. § 
3.114 (2004).

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a noncompensable evaluation was 
warranted for hepatitis which was healed and nonsymptomatic.  
A 10 percent evaluation was awarded for demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  Hepatitis with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warranted a 60 percent rating.  Hepatitis with marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy warranted a 100 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in 
effect prior to July 2, 2001).

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (effective from 
July 2, 2001), nonsymptomatic hepatitis C warrants a 
noncompensable rating.  Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period warrants a 10 percent rating.  A 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) 
(2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran was service connected for his hepatitis C in 
January 2002 and assigned a noncompensable rating with an 
effective date of January 1999.  The Board notes that the RO, 
in assigning a noncompensable rating, evaluated the veteran 
only under the new Diagnostic Code 7354 and did not conduct 
an evaluation under Diagnostic Code 7345 which was applicable 
at the time that the veteran filed his claim (prior to July 
2001).  The law requires that the veteran's disability be 
evaluated under both the old and the new Diagnostic Codes.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003). Therefore, the Board 
will evaluate the veteran's disability under the old 
criteria.

Under Diagnostic Code 7345, applicable at the time that the 
veteran filed his claim, a noncompensable evaluation is 
warranted for hepatitis which is healed and nonsymptomatic; a 
10 percent evaluation is warranted for demonstrable liver 
damage with mild gastrointestinal disturbance; and a 30 
percent evaluation was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  With 
every reasonable doubt decided in the veteran's favor, the 
Board finds that the veteran's symptoms more closely 
approximate a 30 percent evaluation.

The Board notes that although there was no clinical or 
objective evidence of liver damage at the time the veteran 
was service connected for hepatitis C, the veteran reported 
suffering from constant fatigue, anxiety and gastrointestinal 
distress, and the outpatient medical records show that the 
veteran was treated for these symptoms on a number of 
occasions.  Under oath, the veteran also testified at his 
hearing to these ongoing problems.  A layman is competent to 
report the presence of pain and weakness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board further notes that no liver biopsy or liver work-up 
aside from just testing for hepatitis antibodies was done at 
that earlier time.  However, there is evidence of liver 
damage as of July 2004 when testing was finally accomplished.  
The veteran's symptoms throughout the pendency of the appeal 
include more than just mild gastrointestinal disturbances, 
which would only warrant a 10 percent rating.  Overall, the 
veteran's symptoms more closely resemble the criteria 
warranting a 
30 percent rating.  As such, a 30 percent disability is 
warranted.  38 C.F.R. § 4.7 (2004).  Inasmuch as the Board 
finds that the criteria for a 30 percent evaluation have been 
met since the January 26, 1999 effective date for the grant 
of service connection, there is no basis for assignment of 
any staged rating pursuant to Fenderson, supra.

The Board must also consider whether a rating in excess of 30 
percent is warranted.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Such may be the case under the old criteria and the 
new criteria.  However, as discussed below, further medical 
opinion and examination are requested before a final decision 
may be rendered.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  However, it is not free to substitute its own 
judgment for that of such an expert).  


ORDER

A rating of 30 percent under Diagnostic Code 7345 for 
hepatitis is granted, subject to the laws and regulations 
that govern the award of monetary benefits.


REMAND

The Board notes that during the pendency of the claim, the 
law applicable to the evaluation of liver disease, including 
hepatitis C, was changed and the veteran is entitled to an 
evaluation under both, the old and the new rating criteria.  

In the latest VA examination of July 2004, the veteran 
reported suffering from constant fatigue, anorexia, and 
occasional nausea.  However, a review of the examination 
report and other records do not clearly identify the 
impairment(s) caused by his hepatitis C and therefore, an 
evaluation under the applicable rating criteria is not 
possible.  The veteran should therefore be scheduled for 
another VA examination.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) (inadequate examination frustrated judicial 
review).  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the nature and 
severity of the veteran's hepatitis C.  
All manifestations of the disorder 
should be reported in detail.  In this 
regard, the examiner should address:

a) whether there is minimal, moderate, 
or marked liver damage and the presence 
or absence of disabling recurrent 
episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression; b) the frequency and 
duration, if any, of recurrent 
episodes; c) whether the veteran's 
hepatitis C causes daily fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain; d) if the symptoms result in 
incapacitating episodes and the 
frequency of such episodes.  The total 
duration of these symptoms in the past 
12-month period should be addressed; e) 
whether any of the veteran's hepatitis 
C symptoms require dietary restrictions 
or continuous medication, or cause 
weight loss or hepatomegaly.  

The claims file must be made available 
to and reviewed by the examiner prior 
to the examination and before answering 
the questions above.

2.  The examination report must be 
reviewed to ensure that all the 
requested findings have been noted.  If 
deficient in any manner, corrective 
procedures must be implemented.  Then, 
readjudicate the issue on appeal, with 
consideration the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7345, 
effective prior to July 2, 2001, and 
Diagnostic Code 7354, effective as of 
July 2, 2001.  If the benefit sought is 
not granted in full, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case. Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


